

115 HR 5064 IH: Whaling Convention Amendments Act of 2018
U.S. House of Representatives
2018-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5064IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2018Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo authorize aboriginal subsistence whaling pursuant to the regulations of the International
			 Whaling Commission and for other purposes.
	
 1.Short titleThis Act may be cited as the Whaling Convention Amendments Act of 2018. 2.Amendment of the Whaling Convention Act of 194 (a)Aboriginal subsistence whalingThe Whaling Convention Act of 1949 (16 U.S.C. 916 et seq.) is amended by inserting after section 6 the following:
				
					6A.Aboriginal subsistence whaling
 (a)In generalThe Secretary of Commerce, or such officer as may be designated by the Secretary, shall authorize aboriginal subsistence whaling pursuant to paragraph 13 of the regulations of the Commission (or any successor to such paragraph), if such whaling—
 (1)is for subsistence purposes (including the sale of authentic native articles of handicrafts and clothing);
 (2)does not include the striking, taking, or killing of calves or any whale accompanied by a calf; and (3)is not accomplished in a wasteful manner.
							(b)Catch limit
 (1)Requirement to establishThe Secretary of Commerce shall establish catch limits for the Alaska Native aboriginal subsistence whale hunt for any year, if the Secretary determines that—
 (A)the Commission has failed to adopt catch limits applicable to the hunt for such year; and (B)the biological status of the affected stock is such that, based on the most recent review of the status of such stock by the Scientific Committee of the Commission, the aboriginal subsistence needs statement submitted by the United States to the Commission of that year is sustainable.
 (2)LimitationThe catch limits established by the Secretary under paragraph (1) shall satisfy the Alaska Native subsistence needs described in a statement submitted by the United States to the Commission, and shall include carryover at the level accepted by the Scientific Committee of the Commission in its most recent review of the subsistence whaling quota.
 (3)ConstructionNothing in paragraph (1) relieves the United States Commissioner of the Commissioner's obligation to continue seeking adoption by the Commission, pursuant to the paragraph 13 of the regulations of the Commission (or any successor to such paragraph that permits aboriginal subsistence whaling), of catch limits that provide for Alaska Native aboriginal subsistence needs..
 (b)Waiver of environmental reviewThe Whaling Convention Act of 1949 (16 U.S.C. 916 et seq.), as amended by subsection (a), is further amended by adding at the end the following:
				
 17.Waiver of environmental reviewAn action taken under this Act, with respect to a stock of a whale species, shall be deemed not to require any review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) if the Secretary determines such action is sustainable based on the most recent review of the status of such stock by the Scientific Committee of the Commission..
			3.Implementing regulations
 (a)In generalNot later than 3 years after the date of enactment of this Act, the Secretary of Commerce shall issue any regulations necessary to implement section 6A of the Whaling Convention Act of 1949, as added by section 2(a).
 (b)Review and updatesThe Secretary of Commerce shall review and update the regulations required by subsection (a) as needed, and at least once every 5 years, after the date on which the Secretary of Commerce issues the regulations as a final rule.
			